PER CURIAM.
Raul Gonzalez petitions this court for a belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c). Because the petition was not sworn as required by Florida Rule of Appellate Procedure 9.141(c)(3)(F), we deny his petition as facially insufficient. See Popp v. State, 935 So.2d 93 (Fla. 5th DCA 2006) (stating when a petition for belated appeal is un-sworn, it would be denied as facially insufficient, without prejudice to file a facially sufficient sworn petition); Abbot v. State, 929 So.2d 723 (Fla. 5th DCA 2006); Cosby v. State, 911 So.2d 275 (Fla. 5th DCA 2005). The denial is without prejudice for Gonzalez to file a facially sufficient sworn petition.
Petition for Belated Appeal DENIED.
THOMPSON, PALMER and EVANDER, JJ., concur.